PER CURIAM.
There seems to have been no substantial change in the evidence which was presented to the court upon the prior appeal and that which is contained in the present record, except, perhaps, to strengthen the case upon the part of the defendant. It was then held that there was no evidence of negligence upon the part of the defendant sufficient to go to the jury, and therefore it seems unnecessary to rediscuss the same. Some exceptions are called to our attention by the counsel for the appellant, which might have needed notice had the case gone to the jury, but they do not seem in any way to have been injurious in view of the fact that the plaintiff’s complaint was dismissed. The judgment appealed from should be affirmed, with costs.